619 S.W.2d 399 (1981)
EXXON CORPORATION, Petitioner,
v.
William BUTLER, Respondent.
No. B-8779.
Supreme Court of Texas.
May 13, 1981.
Baker & Botts, Frank G. Harmon, Walter B. Morgan and Michael Paul Graham, Houston, for petitioner.
Cox, Smith, Smith, Hale & Guenther, Eugene B. Labay, San Antonio, for respondent.
PER CURIAM.
The parties, after a writ of error was granted by this Court, have informed the Court that the cause has been settled. They have filed a joint motion to dismiss.
It is, therefore, ordered that the joint motion to dismiss be, and hereby is granted; and the cause is dismissed as moot.
It is further ordered that the judgments of the courts below be, and hereby are, set aside. 585 S.W.2d 881 (Tex.Civ.App.).
Pursuant to the agreement of the parties, it is ordered that the petitioner, Exxon Corporation, pay all costs incurred in this Court, in the Court of Civil Appeals, and in the District Court.